DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Murphree et al. (WO2016133498A1).
Regarding claim 18, the Murphree et al. (hereinafter Murphree) reference discloses an energizing element (120) for use in a wellbore tool (Fig. 1), the energizing element comprising; 
a lattice structure formed of a thermoplastic material (Page 13, Lines 9-32), the lattice structure arranged to include a plurality of voids therein devoid of filler material such that the lattice structure exhibits a bulk elasticity within a predetermined tolerance of a targeted elastomeric material (Page 13, Lines 9-32); and 
an outer covering (205 and equivalents) disposed around an outer geometry of the lattice structure, the outer covering constructed of at least one of the group consisting of the thermoplastic material of the lattice structure, a different thermoplastic material, the targeted elastomeric material, a different elastomeric and a polymeric material (Page 7, Lines 5-28).
Regarding claim 19, the Murphree reference discloses the lattice structure is arranged in a honeycomb structure having walls defining hexagonal voids therebetween (Page 13, Lines 9-32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuckness et al. (US Pub. No. 2010/0219592) in view of Murphree.
Regarding claim 1, the Tuckness et al. (hereinafter Tuckness) reference discloses a wellbore tool system (Figs. 1-6), comprising: 
a conveyance vehicle (Figs. 1-6) extendable to a downhole location in a wellbore; 
a wellbore tool (Figs. 1-6) coupled to the conveyance vehicle and including first and second members separated by a clearance gap; 
a sealing assembly (Figs. 1-6) disposed between the first (102 and equivalents) and second (114 and equivalents) members, the sealing assembly including an energizing element (178 and equivalents) wherein the element is movable from a resting configuration (Figs. 1,3,5) to an energized configuration (Figs. 2,4,6) in sealing engagement with the first and second members by the application of pressure to the energizing element.
However, the Tuckness reference fails to explicitly disclose the energizing element being constructed of a thermoplastic material arranged in a lattice structure.
The Murphree et al. (hereinafter Murphree) reference, a wellbore seal, discloses making a seal of thermoplastic material arranged in a lattice structure (Page 8, Line 25-Page 9, Line 22).
It would have been obvious to one of ordinary skill in the art at the time of filing to make the energizing element of the Tuckness reference out of thermoplastic material arranged in a lattice structure in view of the teachings of the Murphree reference in order to provide a more pliable and effective seal.
Regarding claim 2, the Tuckness reference, as modified in claim 1, discloses the energizing element further comprises an outer cover (Murphree, 205 and equivalents) disposed therearound, the outer cover constructed of an elastomeric material (Murphree, Page 7, Lines 5-28).
Regarding claim 3, the Tuckness reference, as modified in claim 2, discloses the energizing element exhibits an outer geometry and bulk elasticity within a predetermined tolerance of the elastomeric material arranged in the outer geometry of the energizing element (Tuckness, Figs. 1-6, Murphree, Fig. 5).
Regarding claim 4, the Tuckness reference, as modified in claim 1, discloses the energizing element is devoid of an outer covering such that the thermoplastic material defines an outer geometry of the energizing element (Murphree, Figs. 2,4).
Regarding claim 5, the Tuckness reference, as modified in claim 1, discloses the lattice structure is arranged in a honeycomb structure having walls defining hexagonal voids therebetween (Murphree, Page 13, Lines 9-32).
Regarding claim 6, the Tuckness reference discloses, as modified in claim 1, discloses  the lattice structure includes a thermoplastic substrate with a plurality filler elements dispersed therein; the filler elements collapsible upon an application of a force applied by a pressure sufficient for energizing the sealing assembly (Murphree, Page 9, Line 32-Page 10, Line 26).
Regarding claim 7, the Tuckness reference, as modified in claim 1, discloses the lattice structure includes a plurality of voids defined therein, wherein a first portion of the voids is filled with a filler material and wherein a second portion of the voids is devoid of the filler material (Murphree, Page 14, Lines 22-26).
Regarding claim 8, the Tuckness reference, as modified in claim 1, discloses the sealing assembly further comprises a pair of backup rings (Tuckness, 158,160) on opposing sides of the energizing element.
Regarding claim 9, the Tuckness reference, as modified in claim 1, discloses the energizing element is substantially ring shaped with a circular cross-section (Tuckness, Figs. 1,3,5).
The methods of claims 10-17 are obvious in view of the rejection of claims 1-9.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphree.
Regarding claim 20, the Murphree reference discloses the invention substantially as claimed in claim 17.
However, the Murphree reference fails to explicitly disclose the energizing element is constructed as an o-ring with a generally circular cross section.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the energizing element being an o-ring, a change in the shape of a prior art device is a design consideration within the skill of the art and in order to provide the desired sealing pressure. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GILBERT Y LEE/Primary Examiner, Art Unit 3675